Citation Nr: 0324336	
Decision Date: 09/17/03    Archive Date: 09/30/03

DOCKET NO.  96-43 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico



THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service connected disability (TDIU). 



ATTORNEY FOR THE BOARD

M. Ferrandino, Counsel




INTRODUCTION

The veteran had active service from September 1959 to August 
1961.

This appeal initially came before the Board of Veteran's 
Appeal (Board) from a rating decision from the Department of 
Veterans Affairs (VA) San Juan, Puerto Rico Regional Office 
(RO).

By decision of the Board in March 1999, an additional issue 
that had been part of the current appeal was decided.  
Therefore, the current issue on appeal is as listed on the 
title page.

The issue of entitlement to a total disability rating based 
on individual unemployability due to service connected 
disability (TDIU) was remanded in March 1999 for further 
development.  The case was thereafter returned to the Board.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue on appeal has been obtained by the 
RO.

2.  Service connection is in effect for status post 
laminectomy with lumbar myositis, evaluated as 60 percent 
disabling, effective January 2, 1980.

3.  The veteran is not precluded from performing all forms of 
substantially gainful employment as a result of his service 
connected disability without regard to non service connected 
disabilities or advancing age.




CONCLUSION OF LAW

The criteria for the assignment of a total disability rating 
based on individual unemployability due to service connected 
disability have not been met.  38 U.S.C.A. §§ 1155, 5103A 
(West 2002) 38 C.F.R. §§ 3.156(a), 3.159, 3.326, 3.340, 
3.341, 4.15, 4.16, 4.19 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, after reviewing the record, the Board is satisfied 
that all relevant facts have been properly developed as to 
the issue of entitlement to TDIU.  Thus, no further 
assistance to the veteran is required to comply with the duty 
to assist him as to this issue.  See 38 U.S.C.A. § 5103A 
(West 2002).  In this regard there has been notice as to 
information needed, treatment records have been obtained, a 
VA examination has been provided, and there has been a rating 
decision and a statement of the case sent to the veteran.  
There is no indication that there is additional information 
on file that would lead to a different outcome in this claim.  
All pertinent notice has been provided in the documents sent 
to the veteran.  See also 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326 (2002).  These regulations provide no 
additional duties, are not more favorable to the veteran than 
the statute, and are satisfied as all appropriate notice and 
development has otherwise been accomplished as discussed 
elsewhere.  

The veteran, through letters and the statement of the case, 
has been notified as to evidence and information necessary to 
substantiate the claim.  The discussions in the rating 
decision, the statement of the case (SOC), the supplemental 
statements of the case (SSOC), and the letters sent to the 
veteran informed him of what evidence he must obtain and 
which evidence VA would seek to obtain, as required by 
38 U.S.C.A. § 5103(a) and by 38 C.F.R. § 3.159(b).  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  A letter 
addressing the VCAA requirements was provided in March 2002 
and the VCAA was provided to the veteran in the March 2002 
SSOC.  The letter, the SSOC, and other letters from the VA 
provided notification to the claimant and to the claimant's 
representative of any information, and medical or lay 
evidence, not previously submitted that is necessary to 
substantiate the claim; and notice of which evidence, if any, 
the claimant is being expected to obtain and submit, and 
which evidence will be retrieved by VA.

Further, it appears that all pertinent evidence has been 
obtained.  Therefore, there is no evidence that there are 
additional records that should or could be obtained, nor is 
there evidence that other development is necessary.  Thus, no 
further assistance to the veteran is required to comply with 
the duty to assist him.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 (2002).

The veteran is service connected for status post laminectomy 
with lumbar myositis, evaluated as 60 percent disabling, 
effective January 2, 1980.

The veteran claims that he is unemployable due to his service 
connected disability.  In this regard, total disability 
meriting a 100% schedular rating exists "when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation."  38 C.F.R. 
§§ 3.340(a)(1), 4.15 (2002).  Where the schedular disability 
rating is less than 100%, a TDIU rating may nonetheless be 
assigned if a veteran is rendered unemployable as a result of 
service-connected disabilities, provided that certain 
regulatory requirements are satisfied.  See 38 C.F.R. §§ 
3.341(a), 4.16(a) (2002).  Pursuant to 38 C.F.R. § 4.16(a): 

Total disability ratings for compensation 
may be assigned, where the schedular 
rating is less than total, when the 
disabled person is, in the judgment of 
the rating agency, unable to secure or 
follow a substantially gainful occupation 
as a result of service-connected 
disabilities: Provided That, if there is 
only one such disability, this disability 
shall be ratable at 60 percent or more, 
and that, if there are two or more 
disabilities, there shall be at least one 
disability ratable at 40 percent or more, 
and sufficient additional disability to 
bring the combined rating to 70 percent 
or more.
 
With regard to 38 C.F.R. § 4.16(a), "substantially gainful 
employment suggests 'a living wage'."  Beaty v. Brown, 6 
Vet. App. 532, 538 (1994) (quoting Ferraro v. Derwinski, 1 
Vet. App. 326, 332 (1991)).  A veteran who is unable to 
secure and follow a substantial occupation by reason of a 
service-connected disability shall be rated totally disabled.  
See 38 C.F.R. § 4.16(b).

In an April 1996 statement from the veteran's prior employer, 
the Puerto Rico Police, it was reported that the veteran 
began employment in August 1964 and ended employment on March 
31, 1994.  He worked 8 hours daily and 40 hours weekly.  No 
concessions were made by reason of age or disability.  The 
veteran received retirement benefits.  

In October 1996, the veteran filed a claim for TDIU.  He 
reported on VA Form 21-8940 that his service connected 
disability of spinal disc disorder prevented him from 
employment.  His disability affected his full time 
unemployment since 1994 and he last worked full time on March 
31, 1994, and became too disabled to work on March 31, 1994.  
His last occupation was with the state police.  He worked 40 
hours a week from August 1964 to March 31, 1994.  He 
reportedly lost twelve months from illness.  He indicated 
that he did not leave his last job because of disability.  He 
did expect to receive disability retirement benefits.  He had 
not tried to obtain employment since he became too disabled 
to work.  He had a high school education.

In November 1996, the veteran submitted an additional VA Form 
21-8940 claim for TDIU, and reported his service connected 
disability of back disorder prevented him from employment.  
His disability affected his full time unemployment since 
March 31, 1994, he last worked full time on March 31, 1994, 
and became too disabled to work on March 31, 1994.  His last 
occupation was police sergeant.  He worked 40 hours a week 
from August 1964 to March 31, 1994.  He reportedly lost at 
least four years from illness.  He reported that he did leave 
his last job because of disability.  He did not expect to 
receive disability retirement benefits.  He reportedly had 
tried to obtain employment since he became too disabled to 
work.  He had a high school education.

In a statement in November 1996, it was indicated that the 
veteran had been inquiring about employment from the author, 
in his business as a sales clerk or a driver delivering 
goods.  The veteran was not given the job because it would 
require the person to be physically in good heath and due to 
the veteran's disability, he could not perform the work of 
loading and unloading boxes of goods.  Another statement from 
November 1996 indicates that the veteran was seen requesting 
employment, however, as the work was delivering goods, the 
veteran was not in the physical state to do so and he was 
declined employment.

In April 1997, the veteran reported that he was forced to 
retire early because of his service connected back 
disability.

VA treatment records from October 1995 to April 1999 show 
treatment for cervical osteoarthritis, discogenic disc 
disease, cervicodorsal myositis, lumbar myositis, right knee 
osteoarthritis, and sinusitis.

Private treatment records show the veteran was treated from 
August 1995 to June 1999 for cervical spondylosis and 
herniated nucleus pulposus stenosis cord compression, 
bilateral carpal tunnel syndrome, status post lumbar 
discectomy with spondylosis and radiculopathy.

A statement from the veteran's prior employer from March 1999 
indicates that it was certified that the veteran worked for 
the Puerto Rico police and received retirement benefits for 
years of service.  For the last six years, because of his 
back disability, he was assigned to office work, since the 
disability impeded him from performing normal street police 
duties.  He worked on cases in Juvenile Affairs on a shift 
from 8:00 a.m. to 12:00 p.m. and from 1:00 p.m. to 5:00 p.m.

In June 1999, the veteran reported that he did not receive 
Social Security Administration benefits.

On a VA field examination from August 1999, it was indicated 
that the veteran completed twelfth grade before his miliary 
service.  After his discharge, he was unemployed for two 
years.  In 1964, he joined the Puerto Rico police and worked 
there until 1994 when he retired.  The findings were that, 
without previous notification, a social and industrial field 
survey was conducted.  The veteran, his wife, and two 
neighbors were interviewed.  The veteran lived in a house in 
a rural area.  The house was in good condition on the outside 
and inside.  The front yard was on an upward slope that was 
difficult for walking.  The house stairs were difficult to 
climb.  The veteran was dressed in shorts and was clean and 
shaven.  

The veteran reported that his main complaint was episodes of 
spasms of his back that made him unable to get out of bed, 
and unable to put on his socks and shoes.  He would sometimes 
stay in bed all day long.  The veteran reported that he felt 
nervous and was jumpy in bed.  His daily activities were 
pacing the house, reading a little, and conversing with his 
neighbors.  The veteran's wife reported that the veteran did 
not sleep well, would be jumpy in bed, and had constant back 
pain.  The pain would become worse to the point where the 
veteran was unable to put on his socks and shoes.  According 
the veteran's wife, the veteran would pace in the house 
constantly and did not do any chores.  The veteran's 
neighbor, who was related to the veteran, reported that the 
veteran would converse with friends when they came to his 
house.  He would stay at home most of the time.  He would go 
out of his house sparingly and only drove his car to places 
close to his house.  The veteran would walk in a bending 
position.  Another neighbor reported that the veteran was a 
good neighbor and was at home most of the time.  Sometimes he 
did some yard work.  No abnormal behavior was reported.

On a VA examination in October 1999, it was reported that the 
veteran's claim folder was reviewed.  The veteran complained 
of pain, weakness, stiffness, fatigability, lack of 
endurance, and sharp pain of the neck.  He complained of 
numbness of the hands, weakness of the hands, and of 
radiating pain down the upper extremities.  He also reported 
low back pain that radiated to the lower extremities and he 
had numbness and weakness.  He was treated with Naprosyn and 
Flexeril and had a TENS machine that he used daily for 
chronic pain.  The veteran was in physical therapy and follow 
up with a neurologist and primary care physician frequently 
for the past year.  He reported he had been to these doctors 
more than 15 times during the past year.  Precipitating 
factors were turning the head, bending, and lifting more than 
five pounds.  Alleviating factors were neck brace, TENS 
machine, and hot pads.  The veteran used one Lofstrand 
crutch, orthopedic bed, TENS unit, orthopedic pillow, and 
Philadelphia collar.  The veteran was unable to bend, lift 
objects more than 5 pounds from the floor, sit without pain 
for prolonged periods of time, stand without pain for long 
periods of time, or do household chores or yard work.  

Motion of the neck was flexion to 25 degrees, extension to 15 
degrees, lateral bending right and left to 10 degrees, and 
rotation to right and left to 5 degrees.  Motion of the trunk 
was flexion to 15 degrees and extension to 5 degrees, 
rotation right and left to 10 degrees, and lateral bending 
right and left to 5 degrees.  The veteran complained of pain 
when attempting movements of all kinds of motion of the neck 
and lower back.  There were severe spasms and tenderness from 
C1 to S1 of the paravertebral muscles bilaterally.  The 
veteran had flattening cervical and lumbar spine lordosis.  
There was mild listing to the left.  He had symmetric 
musculature of the back.  There were decreased deep tendon 
reflexes bilaterally.  Manual muscle test was 5/5 of all 
upper extremities and 3.5-4/5 lower extremities.  He 
complained of pain of the back with all resisted movements of 
the extremities.  Straight leg raising caused pain at 30 
degrees.  Spurling test was negative.  

The diagnoses were clinical lumbosacral poly radiculopathy, 
status post lumbar laminectomy secondary to herniated nucleus 
pulposus in 1976, severe cervical discogenic disease, 
cervicodorsal paravertebral myositis, and lumbosacral 
paravertebral myositis.  The lumbosacral findings of pain, 
decreased range of motion, lower extremity strength, and 
decreased reflexes were secondary to the service connected 
lumbar laminectomy.  The veteran was not unemployable due to 
the service connected laminectomy but he should be restricted 
to light duty with frequent work breaks in whichever job he 
does perform.

A statement from the veteran's former employer in December 
1999 indicates that it was certified that the veteran was a 
member of the Puerto Rico Police.  He joined the agency in 
August 1964.  Effective March 31, 1994, he received pension 
benefits for years of service.  At that time of his 
retirement he fulfilled the role of sergeant.

The veteran has a 60 percent rating for his service connected 
disability of status post laminectomy with lumbar myositis.  
This is the only service connected disability.  The competent 
evidence does not show that the service connected disability 
of status post laminectomy with lumbar myositis, standing 
alone, without regard to advancing age or non service 
connected disabilities preclude him from engaging in any 
substantially gainful employment, as reported on the VA 
examination report in October 1999.  The statements from the 
veteran's prior employer, where he worked until 1994, show 
that he retired due to years of service.  It was indicated 
that he had been assigned office work for six years prior to 
his retirement due to his back disability, and the evidence 
shows he worked 8 hours a day during this time period and 
during the time he worked for the Puerto Rico police.  It is 
further noted that the veteran had been assigned the 60 
percent disability evaluation for his service connected back 
disability in 1980, and worked for 14 years at that level of 
disability.  As such, the veteran is not precluded from 
performing all forms of substantially gainful employment due 
to his service connected disability, and the preponderance of 
the evidence is against his claim for TDIU benefits. 

While the service connected status post laminectomy with 
lumbar myositis causes some economic inadaptability, this is 
taken into account in the evaluation assigned that disability 
and there is no showing of total individual unemployability 
based solely on this disability without taking into account 
non-service connected disabilities.

For the reasons set forth above, it is not shown that the 
veteran is precluded from substantially gainful employment or 
is otherwise unemployable secondary to his service connected 
disability.  Thus there is no basis for an award of 
individual unemployability.  38 C.F.R. § 4.16.


ORDER

Entitlement to a total disability rating based on individual 
unemployability due to service connected disability is 
denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

